            Case 6:19-bk-05591-KSJ           Doc 35                Filed 01/22/20   Page 1 of 2




                                       ORDERED.
    Dated: January 22, 2020




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION
                                      www.flmb.uscourts.gov

    In re                                                      )
                                                               )
    AARON THURMOND,                                            )      Case No. 6:19-bk-05591-KSJ
                                                               )      Chapter 13
            Debtor.                                            )
                                                               )

                                   ORDER DENYING
                          MOTION TO REINSTATE DISMISSED CASE

            This case came before the Court on the Debtor’s Motion to Reinstate Dismissed Case

(Doc. No. 29) (the “Motion”). On November 22, 2019, this Court entered an order dismissing

this case (Doc. No. 25) (the “Dismissal Order”). 1 The Dismissal Order was proper, given the

Debtor is still delinquent on his Chapter 13 payments and has failed to provide a copy of his


1
 The Trustee previously filed a Motion to Dismiss Case for Failure to Maintain Timely Plan Payments (Doc. No.
21) and a Motion to Dismiss for the Debtor’s Failure to Comply with 11 U.S.C. Sections 1308 and 521 (Doc. No.
22) on October 23, 2019. The Debtor did not respond within 21 days.


                                                Page: 1 of 2
        Case 6:19-bk-05591-KSJ          Doc 35           Filed 01/22/20   Page 2 of 2

2018 Tax Return to the Trustee. The Motion offers no valid basis for reconsideration. After

reviewing the pleadings and considering the position of interested parties, it is ORDERED that

the Motion (Doc. No. 29) is DENIED.

                                                   ###

The Clerk is directed to serve a copy of this order on interested parties who are non-CM/ECF users
and file a proof of service within 3 days of entry of the order.




                                          Page: 2 of 2
